EXHIBIT 10.1

ESCROW AND EXCHANGE AGENT AGREEMENT

THIS ESCROW AND EXCHANGE AGENT AGREEMENT (this “Agreement”) is made as of
June 7, 2006 by and among Fortune Brands, Inc., a Delaware corporation
(“Parent”), Brightstar Acquisition, LLC, an Illinois limited liability company
and an indirect wholly-owned subsidiary of Parent (“Merger Sub”), SBR, Inc., a
West Virginia corporation (the “Company”), The Bank of New York, as escrow and
exchange agent (the “Agent”), and Samuel B. Ross, II, in his capacity as Holders
Representative (the “Holders Representative”).

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
February 9, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Merger Agreement”), by and among Parent, Merger Sub, the
Company and the Holders Representative, Merger Sub will merge with and into the
Company, with the Company continuing as the surviving entity, (the “Merger”).
Capitalized terms used herein and defined in the Merger Agreement but not
otherwise defined herein shall have the meanings defined in the Merger
Agreement; and

WHEREAS, the Merger Agreement contemplates that the parties hereto shall enter
into this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective agreements
hereinafter set forth, the parties hereto agree as follows:

1. Consent of Company Stockholders; Designation of Agent. The Fully-Diluted
Stockholders have approved the Merger Agreement and, pursuant thereto, (a) the
establishment of an escrow account to secure the Fully-Diluted Stockholders’
indemnification obligations under Article VIII of the Merger Agreement in the
manner set forth therein and herein (the “Indemnity Escrow”), (b) the
establishment of an escrow account as a source of reimbursement pursuant to
Section 4.8 of the Merger Agreement (the “Adjustment Escrow”), (c) the
appointment of the Holders Representative as their representative for purposes
of this Agreement and as attorney-in-fact and agent for and on behalf of each
Fully-Diluted Stockholder, and the taking by the Holders Representative of any
and all actions and the making of any decisions required or permitted to be
taken or made by the Holders Representative under this Agreement and (d) all of
the other terms, conditions and limitations contained in the Merger Agreement
and in this Agreement. Parent and the Holders Representative, on behalf of the
Fully-Diluted Stockholders, hereby mutually designate and appoint The Bank of
New York to serve as Agent for the purposes set forth herein. The Agent hereby
accepts such appointment and agrees to act in furtherance of the terms and
conditions herein.

2. Distribution of Materials. Subject to the provisions of Section 4(c) and
(d) hereof, Parent shall make available to the Agent the documents, if any, to
be mailed to the Fully-Diluted Stockholders, including the Letters of
Transmittal and instructions (which shall specify that, with respect to Company
Common Shares, the delivery shall be effected, and the risk of loss and title
shall pass, only upon proper delivery of the certificates for the Company Common
Shares) to accompany certificates for Company Common Shares when surrendered for
the Merger Consideration and the related Guidelines for Certification of
Taxpayer Identification Number of



--------------------------------------------------------------------------------

Substitute Form W-9. Attached hereto as Schedule A is (i) a list of such
Fully-Diluted Stockholders, (ii) each Fully-Diluted Stockholder’s respective
ownership of Fully-Diluted Company Common Shares, (iii) the aggregate cash to be
paid in lieu of fractional Parent Shares to each Fully-Diluted Stockholder,
(iv) a calculation of the aggregate Parent Shares and cash due each such
Fully-Diluted Stockholder pursuant to the terms of the Merger Agreement, and
(v) each Fully-Diluted Stockholder’s taxpayer identification number.

3. Deposits; Payments.

(a) Concurrent herewith, Parent or Merger Sub shall deposit, or cause to be
deposited, with the Agent, (i) the aggregate cash consideration payable under
the Merger Agreement, (ii) the Indemnity Escrow, (iii) the Adjustment Holdback
and (iv) a sufficient amount of cash payable with respect to fractional shares
as set forth on Schedule A. The aggregate cash deposited pursuant to the
preceding sentence shall be invested at the direction of the Holders
Representative by the Agent in (i) obligations of, or guaranteed by, the United
States of America in commercial paper obligations rated A-1 or P-1 or better by
Moody’s Investor Services, Inc. or Standard & Poor’s Corporation, respectively,
in each case with maturities not exceeding six months (or money market funds
consisting of such obligations) or (ii) bank deposit accounts with a financial
institution with a credit rating of not less than AA by Moody’s Investor’s
Services, Inc. Subject to the adjustments set forth in Section 11 hereof, all
earnings on the Cash Consideration, the Indemnity Escrow and the Adjustment
Holdback shall be allocated to the Fully-Diluted Stockholders.

(b) As soon as practicable after the Effective Time, the Agent shall sell the
aggregate fractional shares identified on Schedule A hereto (the “Fractional
Shares”) at then prevailing prices on the New York Stock Exchange (“NYSE”) in
the manner provided in this paragraph. The sale of the Fractions Shares by the
Agent shall be executed on the NYSE through one or more member firms of the NYSE
and shall be executed in round lots to the extent practicable. The compensation
payable to the Agent and the expenses incurred by the Agent, in each case, in
connection with such sale or sales of the Fractional Shares, and all related
commissions, transfer taxes and other out-of-pocket transaction costs, will be
paid by Parent out of its own funds. The proceeds of such sale or sales shall be
distributed to Parent without interest as soon as practicable after the
completion of such sale or sales. The Holders Representative acknowledges and
agrees that the interests of the Fully-Diluted Shareholders in the Fractional
Shares shall have been satisfied upon the cash deposit by Parent or Merger Sub
contemplated by Section 3(a)(iv) above.

4. Receipt of Company Common Shares and Related Materials.

(a) In the event the Agent shall receive Letters of Transmittal (or facsimiles
thereof) from the Fully-Diluted Stockholders (other than holders of Company
Purchase Rights), or other instruments and communications submitted to the Agent
in connection with the Merger, the Agent shall preserve the same until delivered
to Parent or otherwise disposed of in accordance with Parent’s instructions.

 

- 2 -



--------------------------------------------------------------------------------

(b) All Letters of Transmittal, facsimile transmissions, letters, and other
materials properly submitted to the Agent, except certificates for Common
Company Shares, shall be stamped by the Agent to show the date and time of
receipt thereof.

(c) The Agent shall accept any Letters of Transmittal and certificates (the
“Pre-Approved Deliveries”) received by it on or prior to the Closing Date and
certified by Mark A. Roche on behalf of the Parent and the Holders
Representative on behalf of the Fully-Diluted Stockholders without any
examination. For any irregular items, the Agent should follow its regular
procedures to attempt to cause any such irregularity to be corrected. The Agent
is not authorized to waive any deficiency or irregularity in connection with the
Letter of Transmittals unless Parent provides the Agent with written
authorization. As to any irregular items the Agent cannot resolve by following
its regular procedures, the Agent will consult with Parent and the Holders
Representative for instructions, who shall be jointly responsible for deciding
what action, if any, to be taken. Upon receipt of any certificates for the
Company Common Shares, the Agent will physically cancel the certificates
representing such Common Company Shares.

(d) Subject to the terms and conditions of this Agreement, the Agent is
authorized to accept certificates for Company Common Shares and to issue (a) one
or more Parent Shares representing, in the aggregate, the whole number of Parent
Shares, if any, that the applicable Fully-Diluted Stockholder has the right to
receive pursuant to Section 4.1(a) or 4.1(b) of the Merger Agreement and (b) a
check to the applicable Fully-Diluted Stockholder in the amount equal to the
allocable portion of the cash consideration, if any, that the applicable
Fully-Diluted Stockholder has the right to receive pursuant to Sections 4.1(a)
or 4.1(b) of the Merger Agreement, Section 4.3 of the Merger Agreement
(including dividends and other distributions pursuant to Section 4.3(f) of the
Merger Agreement) and cash payable in lieu of fractional shares as set forth in
Section 3(a) above; provided, however, that the Agent shall accept the
Pre-Approved Deliveries and make payments therefor to the Fully-Diluted
Stockholders in accordance with the allocations set forth on Schedule A and
consistent with Sections 4.1(a), 4.1(b), 4.3 and 4.4 of the Merger Agreement and
the applicable Pre-Approved Deliveries on the Closing Date; provided, further,
payments of the allocable portion of the cash consideration and Parent Shares
shall be made by the Agent to holders of Company Purchase Rights upon written
direction from Parent and in accordance with the allocations set forth on
Schedule A and consistent with Sections 4.1(a), 4.1(b), 4.3 and 4.4 of the
Merger Agreement. Subject to the terms of the Letter of Transmittal, Agent shall
deduct and withhold from the amounts paid pursuant to this Section 4(d) any
withholding taxes and such other amounts as are required under the Code or any
applicable provision of state, local or foreign tax law, and the Agent shall
provide to the applicable Fully-Diluted Stockholder notice of the amounts so
deducted or withheld. All transfer taxes owing with respect to the transfers
hereunder shall be paid by Parent.

(e) If payment is to be made by the Agent to a person other than the person in
whose name a surrendered certificate is registered, the Agent will make no
payment until the certificate so surrendered has been properly endorsed (or
otherwise put in proper form for transfer) and the person requesting such
payment has paid any transfer or other taxes

 

- 3 -



--------------------------------------------------------------------------------

or governmental charges required by reason of such payment in a name other than
that of the registered holder of the certificate surrendered or has established
to its satisfaction that such tax or charge either has been paid or is not
payable. Any tax information with respect to such payment which the Agent is
required to report pursuant to Section 4 of this Agreement shall list the
registered holder of the certificate as the payee.

(f) If any Fully-Diluted Stockholder reports to the Agent that such
Fully-Diluted Stockholder’s failure to surrender a certificate representing any
Company Common Shares registered in such Fully-Diluted Stockholder’s name at the
Effective Time is due to the theft, loss or destruction of his certificate, the
Agent shall require such Fully-Diluted Stockholder to furnish an affidavit of
such theft, loss or destruction. Upon receipt of such affidavit, the Agent may
effect payment to such Fully-Diluted Stockholder as though he had surrendered
such Fully-Diluted Stockholder’s certificate.

(g) If Company Common Shares registered in the name of any Person described on
Schedule C are surrendered, Agent shall (i) arrange for the issuance of Parent
Shares in the name of any other person only with the proper approval of Parent
or its legal counsel; and (ii) issue in exchange therefor certificates
representing Parent Shares with the following legend applied to each such
certificate:

“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO
WHICH RULE 145 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) APPLIES,
HAVE BEEN DELIVERED IN RELIANCE UPON THE REPRESENTATION OF THE REGISTERED HOLDER
HEREOF THAT THEY HAVE BEEN ACQUIRED FOR SUCH HOLDER’S ACCOUNT, AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF, IN WHOLE OR IN PART, EXCEPT IN
COMPLIANCE WITH APPLICABLE REQUIREMENTS OF RULE 145 OR PURSUANT TO A
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM SUCH REGISTRATION.”

5. Tax Reporting.

(a) On or before each January 31 of each year that any amount remains in escrow
pursuant to this Agreement, the Agent will prepare and mail to each
Fully-Diluted Stockholder receiving payment or allocated income pursuant to this
Agreement during the prior calendar year, other than Fully-Diluted Stockholders
who demonstrate their status as nonresident aliens in accordance with United
States Treasury Regulations, an applicable Form 1099 reporting any cash payments
during the prior calendar year, in accordance with Treasury regulations. The
Agent will also prepare and file copies of such Forms 1099 by magnetic tape with
the Internal Revenue Service, in accordance with Treasury Regulations.

(b) If the Agent has not received notice from the surrendering Fully-Diluted
Stockholder of such Fully-Diluted Stockholder’s certified taxpayer
identification number, the Agent shall deduct and withhold backup withholding
tax from any cash payment made pursuant to the Code.

 

- 4 -



--------------------------------------------------------------------------------

(c) Should any issue arise regarding Federal income tax reporting or
withholding, the Agent will take such action as Parent and the Holders
Representative instruct the Agent in writing.

(d) The Parent and the Fully-Diluted Stockholders agree to report any payments
to the Fully-Diluted Stockholders from the Escrow Accounts as payments subject
to a contingency under the installment method described in section 453 of the
Code.

6. Delivery of Payment. All checks, other than checks delivered at the Agent’s
window, shall be forwarded by first class mail. In the case of any Fully-Diluted
Stockholder, all checks, or certificates representing Parent Shares (if
requested) shall be mailed to the address or account, as the case may be, set
forth on such Fully-Diluted Stockholder’s Letter of Transmittal (or such other
address as is subsequently provided to the Agent in writing by such
Fully-Diluted Stockholder) or as set forth on Schedule A hereto. Notwithstanding
the foregoing, the Agent shall pay the allocable cash owing pursuant to the
Merger Agreement to those Fully-Diluted Shareholders identified with an asterisk
on Schedule A hereto by wire transfer to the account set forth on such
Fully-Diluted Shareholder’s Letter of Transmittal and as set forth on Schedule A
hereto

7. Follow-Up Mailings. No later than one month after the date hereof, Agent will
mail or caused to be mailed a follow-up letter to all Fully-Diluted Stockholders
who did not theretofore surrender their certificates, or supply an affidavit
pursuant to Section 4(f) of this Agreement, for payment of the proceeds. The
follow-up letter will be mailed with a Letter of Transmittal, return envelope
and W-9 Guidelines. In addition, the Agent may perform a search to locate these
holders and is authorized to comply and to report to all states and
jurisdictions in accordance with applicable state abandoned property law for
holders who cannot be located. All reasonable out-of-pocket costs associated
with the performance of this duty shall not be incurred by Parent, but will be
paid by the Fully-Diluted Stockholder who is the recipient of such mailing by
set-off of amounts paid thereto pursuant to this Agreement from time to time.

8. Formation of the Escrow Accounts. Concurrently herewith, Parent shall
deposit, or cause to be deposited, with the Agent (i) the Indemnity Escrow, and
the Agent agrees to accept and hold the Indemnity Escrow in a separate account
(the “Indemnity Escrow Account”), and (ii) the Adjustment Holdback, and the
Agent agrees to accept and hold the Adjustment Holdback in a separate account
(the “Adjustment Escrow Account”). The Indemnity Escrow represents a source of
indemnification payments in the event that any Parent Indemnified Party is
entitled to indemnification as provided in Article VIII of the Merger Agreement.
The Adjustment Holdback represents a source of payment in the event Parent is
entitled to payment pursuant to Section 4.8 of the Merger Agreement.

9. Allocation of Distributions and Payments. The amount of any distributions or
payments (including pursuant to Section 11 hereof) to be made to, or on behalf
of, a Fully-

 

- 5 -



--------------------------------------------------------------------------------

Diluted Stockholder hereunder will be determined by the Agent based on the pro
rata ownership (calculated on a fully-diluted basis based on the aggregate
Fully-Diluted Company Common Shares outstanding immediately prior to the
Effective Time) of Fully-Diluted Company Common Shares owned by such
Fully-Diluted Stockholder immediately prior to the Effective Time as set forth
on Schedule A hereto.

10. Tax Distributions. Each Fully-Diluted Stockholder shall be entitled to
receive a cash distribution (a “Tax Distribution”) by delivery of a check to the
address set forth in such Fully-Diluted Stockholder’s Letter of Transmittal
(unless the Agent shall have subsequently received written instructions from any
such Fully-Diluted Stockholder in accordance with the Letter of Transmittal) and
as set forth on Schedule A hereto from the Agent for each taxable year in
amounts sufficient to enable such Fully-Diluted Stockholder to discharge (after
taking into account any other distributions received by such party for such
taxable year) any federal, state and local tax liability arising as a result of
the amount of the earnings on the Indemnity Escrow and the Adjustment Holdback
allocated to such Fully-Diluted Stockholder and reported to the Internal Revenue
Service by the Agent pursuant to Section 5 hereof, determined by assuming a
combined federal, state and local tax rate of 40%. All Tax Distributions
pursuant to this Section 10 shall be made by the Agent to the Fully-Diluted
Stockholders annually no later than March 31st of each year during the term of
this Agreement.

11. Distribution of the Escrow Amounts. The Agent shall hold the Indemnity
Escrow and the Adjustment Holdback (the “Escrow Amounts”) for the benefit of
Parent or the Fully-Diluted Stockholders, as the case may be, until instructed
to deliver the Escrow Amounts as follows:

(a) Indemnification Claims. At any time and from time to time prior to the Final
Distribution Date (as hereinafter defined), in the event a Parent Indemnified
Party makes a claim for indemnification in respect of Section 8.2 of the Merger
Agreement (an “Indemnification Claim”), such Indemnification Claim shall be
brought in accordance with the provisions of Section 8.4 of the Merger Agreement
and Parent shall deliver a written notice (an “Indemnification Notice”) to the
Agent and the Holders Representative setting forth the amount of such
Indemnification Claim and a reasonable written description of and basis for such
Indemnification Claim, together with copies of any documentation evidencing such
claim. Parent shall also deliver to the Agent written proof of delivery to the
Holders Representative of a copy of such Indemnification Notice (which proof may
consist of a photocopy of the registered or certified mail or overnight courier
receipt or the signed receipt if delivered by hand). In the event each of the
Agent and Parent has not received a written notice (the “Dispute Notice”)
objecting to such Indemnification Claim from the Holders Representative within
thirty (30) days following the Agent’s receipt of proof of delivery of the
Indemnification Notice to the Holders Representative, the Agent shall pay to
Parent the aggregate amount of the Indemnification Claim from the Indemnity
Escrow Account and the then current Indemnity Escrow balance (the “Indemnity
Escrow Amount Balance”) shall be reduced by such payment.

(b) Disputes. If the Holders Representative delivers a Dispute Notice to any
Indemnification Claim or portion thereof to the Agent and Parent within thirty
(30) days

 

- 6 -



--------------------------------------------------------------------------------

following the Agent’s receipt of proof of delivery of such Indemnification
Notice to the Holders Representative, then Parent and Holders Representative
each agree that unless the Agent receives a joint instruction signed by Parent
and the Holders Representative within thirty (30) days following delivery of the
Dispute Notice, subject to Section 26, the dispute shall be referred for
resolution to a court of competent jurisdiction. Except as otherwise provided in
Section 11(c) below, no Indemnification Claim that is the subject of a Dispute
Notice shall be paid and the Indemnity Escrow Amount Balance shall not be
reduced in the event any Indemnification Claim is the subject of a Dispute
Notice until the Agent receives either (i) written instructions signed by the
Parent and the Holders Representative authorizing such payment and reduction and
specifying all or any portion of the Indemnification Claim that is no longer
subject to the Dispute Notice, or (ii) a final decision of a court of competent
jurisdiction which is not subject to further appeal setting forth a final
determination of the Indemnification Claim that is subject to the Dispute
Notice. Upon receipt of such written instructions or such final determination,
as the case may be, the Agent shall pay Parent an aggregate amount equal to the
amount set forth in such written instructions or such final determination from
the Indemnity Escrow Account and the Indemnity Escrow Amount Balance shall be
reduced by such payment.

(c) Partial Distribution. If any Dispute Notice includes an objection to only a
portion of an Indemnification Claim, the Agent shall pay Parent an aggregate
amount equal to the aggregate amount of the Indemnification Claim not subject to
the Dispute Notice from the Indemnity Escrow Account and the Indemnity Escrow
Amount Balance shall be reduced by such payment.

(d) Release of Indemnity Escrow.

(i) On the first (1st) business day following the date that is eighteen
(18) months following the Effective Time (the “Distribution Date”), the Agent
shall issue checks in an aggregate amount equal to (1) the Indemnity Escrow
Amount Balance as of such date minus (2) the aggregate amount of all Unresolved
Claims (as hereinafter defined) to the Fully-Diluted Stockholders in accordance
with Article IV of the Merger Agreement and the applicable Letter of Transmittal
of each Fully-Diluted Stockholder delivered to the Agent or the Company at
Closing or as otherwise set forth on Schedule A hereto (unless the Agent shall
have subsequently received written instructions from any such Fully-Diluted
Stockholder in accordance with the Letter of Transmittal) and the Indemnity
Escrow Amount Balance shall be reduced by such payment. For purposes of this
Agreement, the term “Unresolved Claim” shall mean, as of the Distribution Date,
an amount equal to the aggregate amount of Indemnification Claims that are the
subject of a Dispute Notice, including any Indemnification Claim for which an
Indemnification Notice has been delivered but for which the thirty (30) days
objection period has not expired as of the applicable Distribution Date.

(ii) Within two (2) business days after (A) the Agent’s receipt of written
instructions of the Holders Representative and Parent, (B) a final determination
of a court of competent jurisdiction of any Unresolved Claim that is

 

- 7 -



--------------------------------------------------------------------------------

the subject of a Dispute Notice or (C) the expiration of the thirty (30) day
objection period for any Unresolved Claim for which no Dispute Notice has been
delivered, the Agent shall make a cash payment to Parent in an aggregate amount
equal to (1) the aggregate amount of the Unresolved Claim, if any, as set forth
in such written instructions or final determination or (2) the aggregate amount
of such Unresolved Claim for which no Dispute Notice has been delivered in
accordance with Section 11(a) of this Agreement, as the case may be.

(iii) At such time as all Unresolved Claims existing on the Distribution Date
have been resolved in accordance with Section 11(d)(ii), the Agent shall issue
checks for (A) all Undistributed Indemnity Escrow Earnings (as hereinafter
defined) on the Indemnity Escrow on such date (less the Parent’s Pro Rata Share
(as defined below) thereof) to the Fully-Diluted Stockholders in accordance with
Article IV of the Merger Agreement and the applicable Letter of Transmittal of
each Fully-Diluted Stockholder delivered to the Agent or the Company at Closing
or as otherwise set forth on Schedule A hereto (unless the Agent shall have
subsequently received written instructions amending the applicable Letter of
Transmittal from any such Fully-Diluted Stockholder) and (B) an aggregate amount
equal to the Parent’s Pro Rata Share of all Undistributed Indemnity Escrow
Earnings on the Indemnity Escrow on such date to the Parent. For purposes of
this Section 11(d), the term “Undistributed Indemnity Escrow Earnings” for any
period shall mean an aggregate amount equal to (x) the aggregate amount of all
earnings on the Indemnity Escrow during such period minus (y) the aggregate
amount of all Tax Distributions and any accruals in respect of taxes payable on
the earnings on the Indemnity Escrow during such period.

(e) Claims Procedures. All Indemnification Claims under Section 8.2 of the
Merger Agreement arising as a result of third party claims against Parent
Indemnified Parties shall be made and resolved as hereinafter set forth. If a
claim by a third party is made against a Parent Indemnified Party, and if such
Parent Indemnified Party intends to seek indemnity with respect thereto under
Section 8.2 of the Merger Agreement, such Parent Indemnified Party shall
promptly notify the Holders Representative of such Indemnification Claims. The
failure to provide such notice shall not result in a waiver of any right to
indemnification under Section 8.2 of the Merger Agreement except to the extent
the indemnifying party is actually materially prejudiced by such failure. With
respect to an Indemnification Claim arising from a third-party claim against a
Parent Indemnified Party, the Parent Indemnified Party shall undertake, conduct
and control, through counsel of its own choosing (the expense of such counsel to
be included in the amount of such Indemnification Claim), the settlement or
defense thereof; provided, however, no later than 30 days following receipt of
notice of such Indemnification Claim from Parent upon delivery of written notice
to Parent confirming the obligation of the Fully-Diluted Stockholders to
indemnify and hold harmless the Parent Indemnified Parties, the Holders
Representative may undertake, conduct and control, through counsel of his own
choosing (provided that such counsel is reasonably acceptable to Parent) and at
its own expense, the settlement or defense thereof, and the Parent Indemnified
Party

 

- 8 -



--------------------------------------------------------------------------------

shall cooperate with the Holders Representative in connection therewith. Such
cooperation shall include the retention and (upon the Holders Representative’s
reasonable request) the provision to the Holders Representative of records and
information that are reasonably relevant to the third party claim, and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided in connection therewith,
including, providing testimony and attending such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested. The
Parent Indemnified Party may participate, through counsel of Parent’s own
choosing and at Parent’s own expense, with the Holders Representative in the
settlement or defense thereof, it being understood that the Holders
Representative shall control such defense. The Holders Representative shall not,
except with the consent of the Parent Indemnified Party, such consent not to be
unreasonably withheld or delayed, enter into any settlement or consent to entry
of any judgment that (i) does not include as an unconditional term thereof the
giving by the Person or Persons asserting such claim to such Parent Indemnified
Party of an unconditional release from all liability with respect thereto, or
(ii) imposes any restriction, condition or obligation on, or requires any
undertaking or admission by such Parent Indemnified Party.

(f) Release of Adjustment Holdback. Upon the final determination of, or
agreement as to, the Actual Adjustments pursuant to Section 4.8 of the Merger
Agreement, and following receipt of (i) a written direction executed by each of
Parent and the Holders Representative or (ii) certified court order, the Agent
shall promptly (1) make a cash payment to Parent in an aggregate amount, if any,
equal to the amount by which the Actual Adjustments exceeds the Estimated
Adjustments (provided that, in the event such deficit is in excess of the
Adjustment Holdback, such excess shall be deducted from the Indemnity Escrow)
plus the Parent’s Pro Rata Share of all undistributed earnings on the Adjustment
Holdback and (2) make a cash payment to the Fully-Diluted Stockholders of any
remaining amounts in the Adjustment Escrow Account, together with any cash
payment received from Parent pursuant to Section 4.8(c) of the Merger Agreement,
plus all undistributed earnings on the Adjustment Holdback (less the Parent’s
Pro Rata Share thereof).

(g) Termination. This Agreement shall terminate when the entire Escrow Amounts
have been released and distributed in accordance with this Section 11. Upon such
termination, this Agreement shall have no further force and effect, except that
the provisions of Sections 3, 4, 5, 6, 14, 16, and 17 shall survive such
termination.

(h) Parent’s Pro Rata Share. For purposes of this Agreement, the “Parent’s Pro
Rata Share” shall mean, as of any date of determination, (i) with respect to the
Indemnity Escrow, the percentage obtained by dividing (A) the aggregate amount
distributed to Parent pursuant to Sections 11(a), (b) and (c) by (B) the sum of
(1) the aggregate amount distributed to Parent pursuant to Sections 11(a),
(b) and (c) plus (2) the aggregate amount distributed to the Fully-Diluted
Stockholders pursuant to Section 11(d)(i) and (ii) and (ii) with respect to the
Adjustment Holdback, the percentage obtained by dividing (A) the amount paid to
Parent pursuant to Section 11(f) by (B) the original Adjustment Holdback;
provided, however, that in neither case shall the Parent’s Pro Rata Share be
greater than 100%.

 

- 9 -



--------------------------------------------------------------------------------

(i) Holders’ Representative. Prior to the disbursement of any amounts due and
owing the Fully-Diluted Stockholders hereunder, upon receipt of written
documentation from the Holders’ Representative, any fees and expenses reasonably
incurred by the Holders’ Representative hereunder or in connection with the
compromise, settlement or satisfaction of any claim asserted by or against the
Holders’ Representative shall be reimbursed from such amounts otherwise due to
the Fully-Diluted Stockholders.

12. Rights to the Escrow Amounts. None of the Company, the Fully-Diluted
Stockholders, the Holders Representative or Parent shall be deemed to have any
right, title or interest in or possession of the Escrow Amounts and therefore
shall not have the ability to pledge, convey, hypothecate or grant as security
the Escrow Amounts unless and until such funds have been disbursed or are
required to be disbursed to one of the parties pursuant to Section 11 above.
Accordingly, the Agent will not act as custodian of the Company, the
Fully-Diluted Stockholders, the Holders Representative or Parent for the
purposes of perfecting a security interest therein, and no creditor of the
Company, the Fully-Diluted Stockholders, the Holders Representative or Parent
shall have any right to have or to hold the Escrow Amounts as collateral for any
obligation and shall not be able to obtain a security interest in any assets
(tangible or intangible) contained in or relating to the Escrow Amounts.

13. Conditions to Escrow. The Agent agrees to hold the Escrow Amounts and to
perform in accordance with the terms and provisions of this Agreement. Parent,
the Company and the Holders Representative agree that the Agent does not assume
any responsibility for the failure of Parent, the Company or the Holders
Representative to perform in accordance with this Agreement. The acceptance by
the Agent of its responsibilities hereunder is subject to the following terms
and conditions, which the parties hereto agree shall govern and control with
respect to the Agent’s rights, duties, liabilities and immunities:

(a) The Agent shall be protected in acting upon any written notice, request,
waiver, consent, receipt or other paper or document furnished to it, not only as
to its due execution and validity and effectiveness of its provisions but also
as to the truth and accuracy of any information therein contained, which the
Agent in good faith believes to be genuine and what it purports to be. Should it
be necessary for the Agent to act upon any instructions, directions, documents
or instruments issued or signed by or on behalf of any corporation, fiduciary,
or individual acting on behalf of another party hereto, it shall not be
necessary for the Agent to inquire into such corporation’s, fiduciary’s or
individual’s authority.

(b) The Agent shall not be liable for any error of judgment or for any act done
or step taken or omitted by it in good faith, or for any mistake of fact or law,
or for anything which it may do or refrain from doing in connection herewith,
except for its own gross negligence, recklessness, bad faith or willful
misconduct.

(c) The Agent may consult with, and obtain advice from, legal counsel in the
event of any question as to any of the provisions hereof or the duties
hereunder, and it

 

- 10 -



--------------------------------------------------------------------------------

shall incur no liability and shall be fully protected in acting in good faith in
accordance with the opinion and instructions of such counsel, subject to
Section 13(b) above. The reasonable and documented costs of such counsel’s
services shall be paid to the Agent in accordance with Section 16 below.

(d) The Agent shall have no duties except those which are expressly set forth
herein and it shall not be bound, other than as provided in Section 13(c) above,
by any agreement of the other parties hereto (whether or not it has any
knowledge thereof) or by any notice of a claim, or demand with respect thereto,
or any waiver of this Agreement, until received by an officer in its trust
division in writing.

(e) The Agent reserves the right to resign at any time by giving thirty
(30) days prior written notice of the effective date of resignation to the
Holders Representative and Parent, specifying the effective date thereof. Within
thirty (30) days after receiving the aforesaid notice, Parent may appoint a
successor agent acceptable to the Holders Representative (which acceptance shall
not be unreasonably withheld or delayed) to which the Agent may distribute the
Escrow Amounts then held hereunder, less the portion of Agent’s fees, costs and
expenses payable by the Fully-Diluted Stockholders from the Indemnity Escrow. If
a successor agent has not been appointed by Parent by the end of such thirty
(30) day period, the Holders Representative may, within five (5) business days
after the end of Parent’s thirty (30) day period, appoint a successor agent
acceptable to Parent (which acceptance shall not be unreasonably withheld or
delayed) to which the Agent may distribute the Escrow Amounts then held
hereunder, less the Agent’s fees, costs and expenses. If a successor agent has
not been appointed and has not accepted such appointment by the end of such
thirty-five (35) day period, the Agent may apply to a court of competent
jurisdiction for the appointment of a successor agent.

(f) Upon delivery of all of the Escrow Amounts pursuant to the terms of
Section 11 above or to a successor agent, the Agent shall thereafter be
discharged from any further obligations hereunder. The Agent is hereby
authorized, in any and all events, to comply with and obey any and all final
judgments, orders and decrees of any court of competent jurisdiction which may
be filed, entered or issued, and, if it shall so comply or obey, it shall not be
liable to any other person by reason of such compliance or obedience.

(g) In case the Agent becomes involved in litigation on account of the Escrow
Amounts or this Agreement, it shall have the right to retain counsel and all
reasonable and documented costs, attorneys’ fees, charges, disbursements, and
expenses in connection with such litigation shall be paid one-half by the
Fully-Diluted Stockholders from the Indemnity Escrow and one-half by Parent or
as may be otherwise agreed among Parent and the Holders Representative.

14. Indemnification. The Holders Representative and Parent, jointly and
severally, hereby agree to indemnify the Agent for and to hold it harmless
against any loss, liability or expense incurred without gross negligence,
recklessness, bad faith or willful misconduct on the part of the Agent arising
out of or in connection with its performance under this Agreement; provided,
however, that to the extent the actions of Parent or the Holders Representative
give rise

 

- 11 -



--------------------------------------------------------------------------------

to any such loss, liability or expense, then the party whose actions did not
give rise to such loss, liability or expense shall have a right of contribution
against the other with respect to any payment made by him or it under this
Section 14 with respect to such loss, liability or expense. This indemnification
shall survive the termination of this Agreement. The costs and expenses of
enforcing this right of indemnification shall also be paid equally by the
Fully-Diluted Stockholders from the Indemnity Escrow and Parent.

15. Banking Days. If any date on which the Agent is required to make an
investment or a delivery pursuant to the provisions hereof is not a banking day,
then the Agent shall make such investment or delivery on the next succeeding
banking day.

16. Escrow Costs. The Agent shall be entitled to be paid the fees set forth on
Schedule B for its services pursuant to the attached schedule and to be
reimbursed for its reasonable costs and expenses hereunder, which fees, costs
and expenses (i) with respect to the Indemnity Escrow, shall be borne one-half
by the Fully-Diluted Stockholders from the Indemnity Escrow and one-half by
Parent, and (ii) with respect to the Adjustment Holdback, shall be paid by the
Parent.

17. Notices. Any notice, request, instruction or other document to be given
hereunder by any Party to the other Parties shall be deemed delivered upon
actual receipt and shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, by reputable overnight courier,
or by facsimile transmission (with a confirming copy sent by reputable overnight
courier.

If to Parent or Merger Sub, addressed to it at:

Fortune Brands, Inc.

520 Lake Cook Road

Deerfield, IL 60015

Attention: General Counsel

Facsimile: 847-484-4490

With a copy to:

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601

Attention: Gregory J. Bynan

Facsimile: 312-558-5700

If to Company or the Holders Representative:

Samuel B. Ross II

Intentionally omitting address

 

- 12 -



--------------------------------------------------------------------------------

With a copy to:

Robinson & McElwee PLLC

700 Virginia Street

Charleston, WV 26101

Attention: William E. Hamb

Facsimile: 304-344-9566

If to the Agent (in its capacity as Exchange Agent):

The Bank of New York

101 Barclay Street, 11-E

New York, New York 10286

Attention: George Dalton

Facsimile: 212-815-7048

If to the Agent (in its capacity as Escrow Agent):

The Bank of New York

Insurance Trust and Escrow Unit

101 Barclay Street, 8W

New York, New York 10286

Attention: Thomas Hacker, Vice President

Facsimile: 212-815-5875/5877

or such other address or telecopy number or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party.

18. Entire Agreement. This Agreement, together with the Agreement and related
exhibits, contains the entire understanding of the parties hereto with respect
to the transactions contemplated hereby and this Agreement may be amended,
modified, supplemented or altered only by a writing duly executed by the Agent,
Parent and the Holders Representative and any prior agreements or
understandings, whether oral or written, are entirely superseded hereby.

19. Assigns and Assignment. This Agreement shall extend to, shall inure to the
benefit of and shall be binding upon all of the parties hereto and upon all of
their respective successors and permitted assigns. This Agreement shall not,
however, be assignable or transferable, in whole or in part, by any of the
parties hereto except upon the express prior written consent of each of the
other parties hereto; provided, however, that the Fully-Diluted Stockholders
shall in any event be entitled to assign all rights to receive payments or
distributions hereunder to any Affiliate, or to any investor, partner or
stockholder or any of their respective Affiliates, or any other Fully-Diluted
Stockholder without the prior written consent of any other party hereto, which
assignment shall be deemed effective upon the receipt by the Agent of written
instructions from any such Fully-Diluted Stockholder in accordance with the
Letter of Transmittal.

 

- 13 -



--------------------------------------------------------------------------------

20. No Other Third Party Beneficiaries. Except as otherwise expressly provided
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or to give any person other than the Agent, the Holders
Representative, Parent and Merger Sub any rights or remedies under or by reason
of this Agreement.

21. Interpretation. The headings in this Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning
hereof. As used herein, a reference to “he” or “his” or like masculine form
shall be deemed to also be a reference to the relevant feminine and indefinite
forms. As used herein, a “person” shall be deemed to be a reference to an
individual, partnership, limited liability company, corporation, unincorporated
association, trust, governmental agency (or division thereof) or any other legal
entity.

22. No Waiver. No failure or delay by a party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, and no single or
partial exercise thereof shall preclude any right of further exercise or the
exercise of any other right, power or privilege.

23. Severability. The parties agree that (a) the provisions of this Agreement
shall be severable in the event that for any reason whatsoever the provisions
hereof are invalid, void or otherwise unenforceable, (b) such invalid, void or
otherwise unenforceable provisions shall be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable and (c) the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.

24. Governing Law. This Agreement and any related disputes shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to any principles of conflicts of law thereof or other law that
would cause the application of the domestic substantive laws of any other State
or jurisdiction.

25. Counterparts. For the convenience of the parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.

26. Alternate Dispute Resolution: Trial by Jury. IT SHALL BE A CONDITION
PRECEDENT TO THE RIGHT OF ANY PARTY TO INSTITUTE LITIGATION THAT THE PARTIES
HERETO SHALL FIRST ENGAGE IN MEDIATION IN A GOOD FAITH EFFORT TO RESOLVE ANY
CONTROVERSY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

*     *     *     *

 

- 14 -



--------------------------------------------------------------------------------

[signature page to follow]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow and Exchange
Agent Agreement as of the date first written above.

 

FORTUNE BRANDS, INC. By:  

/s/ Christopher J. Klein

Its:   Senior Vice President BRIGHTSTAR ACQUISITION, LLC By:  

/s/ Christopher J. Klein

Its:   Vice President

/s/ Samuel B. Ross II

Samuel B. Ross II, as Holders Representative

THE BANK OF NEW YORK, as Exchange Agent By:  

/s/ George Dalton

Its:   Vice President THE BANK OF NEW YORK, as Escrow Agent By:  

/s/ Thomas Hacker

Its:   Vice President SBR, INC. By:  

/s/ Samuel B. Ross II

Its:   President and Chairman